           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 1 of 7



 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   UBALDO SALDANA-GARCIA,                                Case No. 2:19-cv-00441-APG-BNW
 4                         Petitioner,
            v.                                             ORDER
 5
     BRIAN WILLIAMS, et al.,                               (ECF No. 16)
 6
                           Respondents.
 7

 8          Petitioner Ubaldo Saldana-Garcia, a Nevada state prisoner represented by counsel, has
 9   filed this habeas corpus proceeding under 28 U.S.C. § 2254. The respondents mov to dismiss the
10   amended petition. ECF No. 16. Because Saldana-Garcia failed to overcome the procedural
11   default, I grant the motion.
12                                           BACKGROUND
13          Saldana-Garcia challenges a conviction and sentence imposed by the Eighth Judicial
14   District Court for Clark County, Nevada. State of Nevada v. Saldana-Garcia, Case No. C262680.
15   He was convicted of 13 counts of sexual assault with a minor under the age of 14 and 14 counts
16   of lewdness with a child under the age of 14. ECF No. 19-29. Saldana-Garcia appealed, and the
17   Supreme Court of Nevada affirmed the conviction. ECF No. 20-16.
18          On August 3, 2015, Saldana-Garcia filed a state petition for writ of habeas corpus seeking
19   post-conviction relief. ECF No. 20-24. The state petition was denied, the Supreme Court of
20   Nevada affirmed the denial, and remittitur issued in January 2019. ECF Nos. 21-1, 21-14, 21-18.
21          Saldana-Garcia initiated this federal habeas corpus proceeding on March 13, 2019. ECF
22   No. 1. I granted his application to proceed in forma pauperis, appointed the Federal Public
23   Defender to represent him, and granted leave to amend the petition. ECF No. 6. Saldana-Garcia
24   filed a counseled First Amended Petition for Writ of Habeas Corpus (ECF No. 13) in October
25   2019 alleging 12 grounds for relief.
26          As relevant to the motion, seven grounds—Grounds I, II, IV, V, VI, VII, and VIII—
27   allege trial-level ineffective assistance of counsel (IAC) claims and one—Ground IX—alleges
28   that the cumulative effect of trial counsel’s ineffective assistance prejudiced the outcome of the


                                                      1
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 2 of 7



 1   trial and sentence. For the seven IAC claims, the statements of exhaustion say: “This claim is

 2   technically exhausted because Garcia has not raised it before the state courts and would be

 3   unable to do so now due to the state’s procedural bars.” ECF No. 13 at 10, 15, 22, 23, 31, 32, 34.

 4   For the cumulative error claim, he represents that the claim is partially exhausted because an

 5   identical version was presented to the Supreme Court of Nevada on post-conviction appeal, but it

 6   is technically exhausted to the extent the claim incorporates new issues that he would now be

 7   unable to raise in state court due to Nevada’s procedural bars. Id. at 37.

 8                                             DISCUSSION

 9   I.      THE PARTIES’ POSITIONS

10           The respondents move to dismiss Grounds I, II, IV, V, VI, VII, VIII, and IX as

11   unexhausted, arguing that Saldana-Garcia has not presented these claims to any Nevada appellate

12   court. ECF No. 16.

13           Saldana-Garcia contends that his amended petition clearly alleges the claims are

14   “technically exhausted” because he has no available remedy in state court given Nevada’s

15   procedural bars for untimely and successive petitions. ECF No. 27 at 2–3. He asserts that the

16   sole reason the claims were not raised earlier is the ineffectiveness of his post-conviction

17   counsel, but Nevada does not recognize this circumstance to excuse procedural bars. Id. at 4.

18   Saldana-Garcia further argues that the respondents, by limiting their motion to exhaustion, have

19   waived any procedural default. Id. at 2 (citing Screening Order (ECF No. 9) at 2), 1 id. at 5 (citing

20   Morrison v. Mahoney, 399 F.3d 1042, 1046 (9th Cir. 2005) (holding that affirmative defense of

21   procedural default should be raised in the first responsive pleading to avoid waiver)). He

22   maintains he can overcome any default under Martinez v. Ryan, 566 U.S. 1 (2012), based on the

23   ineffective assistance of post-conviction counsel “but he doesn’t have to” because that defense

24   was not raised. Id. at 5.

25

26   1
      The screening order states that “any procedural defenses raised by the respondents to the
     counseled amended petition shall be raised together in a single consolidated motion to dismiss”
27
     and “defenses omitted from such motion to dismiss will be subject to potential waiver.” ECF
28   No. 9 at 2.



                                                       2
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 3 of 7



 1           The respondents dispute the assertion that they waived a procedural default defense

 2   because, by definition, a technically exhausted claim is also procedurally defaulted, and they had

 3   no way of predicting whether Saldana-Garcia could overcome Nevada’s procedural bars by

 4   demonstrating good cause or actual innocence. ECF No. 33 at 3–5. The respondents further

 5   assert that he must demonstrate that the eight claims are technically exhausted and then meet his

 6   burden of showing cause and prejudice under Martinez to overcome the procedural default. Id.

 7   However, they point out that he offers no argument as to why post-conviction counsel was

 8   ineffective and the court must presume that his post-conviction counsel performed effectively

 9   and strategically declined to raise these claims. Id. Because Saldana-Garcia has not shown cause

10   to excuse any default, they maintain that the eight claims must be dismissed. Id.

11   II.     GOVERNING LAW AND ANALYSIS

12           A state prisoner first must exhaust state remedies on a habeas claim before presenting that

13   claim to the federal courts. 28 U.S.C. § 2254(b)(1)(A). To be exhausted, a claim must have been

14   raised through one complete round of either direct appeal or collateral proceedings. O’Sullivan v.

15   Boerckel, 526 U.S. 838, 844–45 (1999). However, a federal court need not dismiss a claim on

16   exhaustion grounds if it is clear the state court would find the claim procedurally barred under

17   state law. Castille v. Peoples, 489 U.S. 346, 351 (1989). 2 Where a petitioner has procedurally

18   defaulted a claim, the claim is technically exhausted and federal review is barred unless he “can

19   demonstrate cause for the default and actual prejudice as a result of the alleged violation of

20   federal law.” Coleman v. Thompson, 501 U.S. 722, 735 n.1, 750 (1991); Carley v. Nevens, 2:16-

21   cv-2227-JAD, 2018 WL 4008981, at *1 (D. Nev. Aug. 22, 2018) (“A claim is technically

22   exhausted if it is procedurally defaulted.”). 3

23   2
       See also Dickens v. Ryan, 740 F.3d 1302, 1317 (9th Cir. 2014) (en banc) (“An unexhausted
24   claim will be procedurally defaulted, if state procedural rules would now bar the petitioner from
     bringing the claim in state court.”); Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir. 2002)
25   (federal courts may consider a claim procedurally defaulted if “it is clear” such claim would be
     procedurally barred by state courts).
26   3
       This court has previously addressed the circumstances under which a claim is technically
27   exhausted by procedural default within the context of the Nevada state rules for overcoming a
     state procedural bar. E.g., McClain v. LeGrand, 3:14-cv-0269-MMD, 2019 WL 1646393, at *6
28   (D. Nev. Apr. 16, 2019); Carley, 2018 WL 4008981, at *1–2; Rodriguez v. Filson, 3:15-cv-0339-


                                                       3
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 4 of 7



 1          The respondents did not waive procedural default by not expressly raising the affirmative

 2   defense in the motion. I did not intend for the respondents to speculate as to what arguments

 3   Saldana-Garcia might raise in response to a dispositive motion by ordering them to raise all

 4   potential procedural defenses in a “single consolidated motion to dismiss.” See Carley, 2018 WL

 5   4008981, at *1 n.2 (rejecting same waiver argument). Further, by insisting that his claims are

 6   technically exhausted, Saldana-Garcia necessarily admits that they are both unexhausted and

 7   procedurally defaulted. It follows that he may not present those claims in this court unless he

 8   first demonstrates that cause and prejudice excuse the default.

 9          As the amended petition acknowledges, Saldana-Garcia would face multiple procedural

10   bars if he were to return to state court with unexhausted claims. See NRS 34.726, NRS 34.810.

11   However, Nevada’s procedural bars can be excused by a showing of cause and prejudice or

12   actual innocence, which are substantially the same as the federal standards. If a petitioner has a

13   potentially viable cause-and-prejudice or actual-innocence argument, then he cannot establish

14   that “it is clear that the state court would hold the claim procedurally barred” and the ground is

15   not technically exhausted. Sandgathe, 314 F.3d at 376. For that reason, judges in this district

16   generally decline to find a claim technically exhausted by procedural default unless the petitioner

17   represents that he would be unable to establish cause and prejudice or actual innocence in a

18   return to state court. In such a case, the claim is generally subject to immediate dismissal as

19   procedurally defaulted. But, when federal law recognizes a potential basis to excuse a

20   procedural default and Nevada courts do not, then the petitioner can argue in federal court both

21   that a ground is technically exhausted and that an excuse for the procedural default exists.

22          “Generally, post-conviction counsel’s ineffectiveness does not qualify as cause to excuse

23   a procedural default.” Ramirez v. Ryan, 937 F.3d 1230, 1241 (9th Cir. 2019) (citing Coleman,

24   501 U.S. at 754–55). However, the Supreme Court created a narrow exception to that general

25

26   MMD, 2017 WL 6762466, at *4–6 (D. Nev. Dec. 29, 2017) (discussing the relationship between
     exhaustion, procedural default, and Martinez in federal habeas cases arising out of Nevada);
27
     Myers v. Filson, 3:14-cv-0082-MMD, 2017 WL 5559954, at *2–4 (D. Nev. Nov. 17, 2017)
28   (discussion with analysis of controlling case authority).



                                                      4
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 5 of 7



 1   rule in Martinez v. Ryan, 566 U.S. 1 (2012). 4 Id. “Under Martinez, the procedural default of a

 2   substantial claim of ineffective assistance of trial counsel is excused, if state law requires that all

 3   claims be brought in the initial collateral review proceeding . . . and if in that proceeding there

 4   was no counsel or counsel was ineffective.” Id. (citing Martinez, 566 U.S. at 17). 5

 5           To establish cause and prejudice for a trial-level IAC claim under Martinez, a petitioner

 6   must show that:

 7           (1) post-conviction counsel performed deficiently; (2) there was a reasonable
             probability that, absent the deficient performance, the result of the post-conviction
 8           proceedings would have been different, and (3) the underlying ineffective-
             assistance-of-trial-counsel claim is a substantial one, which is to say that the
 9           prisoner must demonstrate that the claim has some merit.

10   Id. at 1242 (internal quotation omitted). The first and second prongs of the Martinez test are

11   derived from Strickland v. Washington, 466 U.S. 668 (1984). Id. at 1241. The court’s

12   determination of the second prong “is necessarily connected to the strength of the argument that

13   trial counsel’s assistance was ineffective.” Id. (quoting Clabourne v. Ryan, 745 F.3d 362, 377

14   (9th Cir. 2014), overruled on other grounds by McKinney v. Ryan, 813 F.3d 798, 819 (9th Cir.

15   2015) (en banc)). The third prong directs the court to assess the merits of the underlying trial-

16   level IAC claim. Id. A procedural default will not be excused if the claim “is insubstantial,” i.e.,

17   it lacks merit or is “wholly without factual support.” Id. (quoting Martinez, 566 U.S. at 14–16).

18           Saldana-Garcia represents there are no exceptions available to save Grounds I, II, IV, V,

19
     4
      The Nevada Supreme Court does not recognize Martinez as cause to overcome a state
20   procedural bar under Nevada law. Brown v. McDaniel, 130 Nev. 565, 571–76, 331 P.3d 867,
     871–75 (2014) (en banc). Thus, a Nevada habeas petitioner who relies on Martinez—and only
21
     Martinez—as a basis for overcoming a state procedural bar on an unexhausted claim can
22   successfully argue that the state courts would hold the claim procedurally barred, but that he
     nonetheless has a potentially viable argument for cause and prejudice under federal law.
23   5
      The Martinez exception cannot excuse a procedural default for substantive claims of trial-court
24   error, appellate-level IAC claims, or “attorney errors in other kinds of proceedings, including
     appeals from initial-review collateral proceedings, second or successive collateral proceedings,
25   and petitions for discretionary review in a State’s appellate courts.” Martinez, 566 U.S. at 16–7;
     Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). However, claims of cumulative error premised
26   on trial counsel’s ineffective assistance are treated as trial-level IAC claims for purposes of a
     Martinez analysis. See Runningeagle v. Ryan, 825 F.3d 970, 990 n.21 (9th Cir. 2016); Detrich v.
27
     Ryan, 740 F.3d 1237, 1266–67 & 1273 (9th Cir. 2013) (en banc). Accordingly, Saldana-Garcia’s
28   cumulative error claim—Ground IX—is subject to a Martinez analysis.



                                                        5
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 6 of 7



 1   VI, VII, VIII, and IX in Nevada courts but argues he can overcome the default under the

 2   Martinez test. I therefore read his opposition as conceding that Martinez is the only potential

 3   basis to excuse the default and find those claims technically exhausted on that basis. However,

 4   the opposition provides no substantive Martinez analysis—no facts to describe post-conviction

 5   counsel’s purported deficient performance, no argument that the outcome of his state petition

 6   would have been different absent the deficient performance, and no argument regarding the

 7   strength of his claims. Saldana-Garcia asserts that he doesn’t have to satisfy the Martinez test in

 8   response to the motion because the respondents did not expressly raise procedural default. But,

 9   should I disagree, he requests permission to make such a showing in his merits reply.

10          Saldana-Garcia’s argument is not well taken.

11                  The Court often—but not always—defers a resolution of the
                    Martinez analysis until after the filing of an answer and reply in
12                  order to have the benefit a full factual and legal presentation of a
                    petitioner’s underlying IAC claims. However, no binding Ninth
13                  Circuit precedent categorically instructs district courts to defer the
                    Martinez analysis to the merits stage. Rather, the Martinez test is
14                  specifically tailored to weed out implausible and frivolous claims
                    and, in many cases, is capable of completion at the dispositive
15                  motion stage.

16   Ludwig v. Baca, 3:18-cv-0361-MMD, 2020 WL 4451042, at *4 (D. Nev. July 31, 2020) (citing

17   Clabourne, 745 F.3d at 377 (“[I]f the claim of ineffective assistance of trial counsel is

18   implausible, then there could not be a reasonable probability that the result of post-conviction

19   proceedings would have been different.”) (emphasis added)); cf. LR 7-2(d) (“The failure of an

20   opposing party to file points and authorities in response to any motion shall constitute a consent

21   to the granting of the motion.”). Saldana-Garcia has established that Grounds I, II, IV, V, VI,

22   VII, VIII, and IX are technically exhausted, which necessarily means they are procedurally

23   defaulted and subject to a Martinez analysis before proceeding to the merits. Since the motion

24   expressly challenged exhaustion and he has now shown that exhaustion is technically satisfied, I

25   cannot consider the merits of the claim unless an exception applies. See Coleman, 501 U.S. at

26   731. Saldana-Garcia failed to meet his burden of showing cause under Martinez to overcome the

27   default of Grounds I, II, IV, V, VI, VII, VIII, and IX, and I thus dismiss those claims as

28   procedurally barred.


                                                      6
           Case 2:19-cv-00441-APG-BNW Document 34 Filed 11/10/20 Page 7 of 7



 1          I THEREFORE ORDER that the respondents’ Motion to Dismiss (ECF No. 16) is

 2   GRANTED. Grounds I, II, IV, V, VI, VII, VIII, and IX are dismissed with prejudice as

 3   procedurally barred.

 4          Dated: November 10, 2020.
 5

 6                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  7
